                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF M ARYLAND


A YA N A A ND R EW S,Parent& N ext
Friend ofS.H .,a m inor,
                                          +
             Plaintiff,
                                          *
                                                  CivilNo.P.lM 19-706
BOARD OF EDUCATION OF PRINCE
GEORGE'S CO UNTY,etal.,
                                          *
             Defendants.
      +      +      +       *                     *     *


M ONICA HARLEY,Parent& Next               *
Friend ofD .W .,a m inor,                 *
                                          *
             Plaintiff,                   *
                                          *
                                          *       CivilNo.P,lM 19-709
                                          *
BOARD OF EDUCATION OF PRINCE              *
GEORGE'S COIJNTY,etJ/.,

            Defendants.
*     *             *       *    +    *                        +     *


JANE DO E #12,Individually and as Parent *
& NextFriend ofJOHN DOE #9,am inor, *
                                          +
            Plaintiffs,
                                          *       CivilN o.P.lM 19-1307

PRINCE GEO RGE'S COUNTY BOARD
O F EDU C ATIO N ,etal.,

            D efendants.                  *


            +       *      +                  *                           *   #



                                          1
JAN E D O E #13,Individually and as Parent *
& NextFriend ofJOHN DOE #10,a m inor, *
                                               *
               Plaintiffs,

                                                           CivilNo.PJM 19-1314

PRINCE GEO RGE'S COUNTY BOARD
OF EDUCATION,e/aL,
                                               *
               Defendants.
*      *              *                            *       *      *


JOH N DO E #7 AN D JA NE D O E #11,      *
Individually and asParents & NextFriends *
ofJO H N DO E #8,a m inor,               *
                                               *
               Plaintiffs,                     *
                                               *
v.                                             *          CivilNo.P.lM 19-1368
                                               *
PRIN CE GEORGE'S COUNTY BOARD                  *
OF EDUCATIO N,e/al.,                           *
                                               *
              D efendants.                     *


                                M EM O R AN DU M O PIN IO N

       This M emorandum Opinion applies to five separate civil cases, a1lof which concem

DefendantDeonteCm away'sallegedsexualactswithm inorchildren whileemployedatSylvania

W oodsElem ento School.In separatecrim inalproceedingsin federaland state court,Carraway

pled guilty to crimesincluding child sex abuse,and isnow incarcerated in federalprison.

       These five civil suits are brought by the parents and next friends of m inor children

Carraway is said to have harmed and by the childzen themselves.N otably,there areatleastnine

sim ilarcasesinvolving Carraway in theCircuitCourtforPdnceGeorge'sCountythathavebeen

consolidated forthe purpose ofthe state proceedings.Thecasespresently before thisCourtwere
originally before the Circuit Court for Prince George's County,but were rem oved here by

DefendantPrinceGeorge'sCouptyBoardofEducationtttBoardofEducation''l.lPlaintiffsineach
ofthe five caseshave iiled M otionsto Rem and to state courtand the Board ofEducation has

responded.Them otionsarefully briefed,and no hearingisnecessary.SeeLoc.R . 105.6.

        Forthefollowing reasons,theM otionstoRem and areGR ANTED astoCiv. No.PJM 19-

 1307,Civ.No.PJM 19-1314,and Civ.No.PJM 19-1368 and DENIED asto Civ. N o.PJM 19-

706 and C iv.N o.PJM 19-709.

a. RemovalandRemand

        Generally,a defendantm ay rem ove to federalcourtany civilaction broughtin state court

ifthe federalcourtwould have had originaljmisdiction.28 U.S.C.j 1441(a).Here federal
jmisdiction isproperly grotmdedinfederalquestionjurisdiction,28U.S.C.j1331,sineeeaehof
thecasesindudesatleastone claim underfederallaw.2Accordingly, none ofthe Parties dispute

thatthisCourthaspropersubjectmatterjtuisdiction.
        The Plaintiffs in a11five cases do,however,claim thattheirrespective cases should be

rem anded becauseofaproceduraldefectintherem ovalprocess.M orespecitically,theyclaim that

theBoard ofEducation failedto obtain Carraway'sconsentfortherem ovalandthereforefailedto

complywiththerequirementthat&t(aq11defendantswhohavebeenproperlyjoinedandservedmust
joinin orconsenttotheremovaloftheaction.''28U.S.C.j 1446(b)(2)(A);seealsoHartfordFire
Ins.Co.v.HarleysvilleM ut.Ins.Co.,736F.3d255,259(4thCir.2013)(&1TheSupremeCourthas

construedthesestatmestorequirea11defendantsinacasetojoininorconsenttoremoval,creating


1Each ofthe fivecasesnam etheBoardofEducation and Carrawayasdefendants.Civ. No.PJM 19-1307,Civ.N o.
PJM 19-1314,andCiv.No.PJM 19-1368alsonameSylvaniaW oodsElementary SchoolPrincipalMichelleW illiams.
Furthermore,Civ.No.PJM 19-1368also namesthe City ofGlenarden,GlellreedAffordableLLC,and Community
ServicesFoundation Corporation asdefendants.In Civ.No.PJM 19-1368,theCity ofGlenarden filedtheNoticeof
'
RemovalonbehalfofDefendantsin thatcase.
2Each casecontainsatleastonecountunder20 U .S.  C.j1681,etseq.,42U.S.C.j 1983,or18U.S.C.2252A.
                                                  3
theso-called çrtzleofunanimity.'').Indeed,thePartiesagreethatCarrawaydidnotconsenttothe
rem oval.3

         lnstead,the Board of Education argues thatCarraway need notconsentto the removal

because he is a ttnominalparty''and istherefore excepted from the generalrequirem entthatall

defendantsmustjoinintheremoval.TheCourtdisagrees.
         Determ ining whether a party is nom inal is a straightforward inquiry based upon the

particularfactsofthe case and focused on whetherthenon-consenting pady, e.g.Carraway,has

an interestin theoutcomeofthecase.Harford Fire,736 F.3d at260-61.Moreover,theFourth
Circuithasadvised thatçûthe word nom inalshould betaken to m ean whata good dictionary says

itshouldmean:çtrifling'orçexistinginnameonly.'''f#.,260(citingBlack'sLaw Didionary1148
(9thed.2009)).Clearly Carrawayisnotanominalparty.Heisallegedlytheprimarywrongdoer,
a centralfigure in each ofthe cases,and potentially subjectto substantialmoneyjudgments.
Accordingly,therem ovalin each casewasprocedurally defective.

    CasesCiv.No.PJM 19-1307,Civ.No.PJM 19-1314,and Civ.No.PJM 19-1368

        Forthisreason/ andsincetheM otionstoRemaùdweretimelytsledinCiv.No.PJM 19-
1307,Civ.N o.PJM 19-1314,and Civ.N o.PJM 19-1368,5the M otionsto Rem and in these cmses

are G R AN TED .




3CounselfortheBoardofEducation soughtCarraway'sconsentforrem ovalonN ovember21,2018,andsubsequently
on April 17,2019.However,Carraway,then incarcerated in federalprison,refused to participate in each ofthe
requested phonecalls.See,e.g.,Civ.N o.PJM -l9-1368,ECFN o.l-14.
4Plaintiffsin these three casesalso seek to remand on abstention grounds. However,there isno need to address
abstentionastothesecases.
5In Civ.N o. PJM l9-1307,theBoard ofEducation filed itsNotice ofRemovalon May3,2019,and Plaintiffstiled
their Motion to Remand on M ay 29,2019.In Civ.No.PJM 19-13l4,the Board ofEducation filed itsNotice of
Removalon M ay 3,2019,and Plaintiffsfiled theirMotionto Remand on May 28,2019.In Civ.No.PJM 19-1368,
the Board ofEducation filed itsNoticeofRemovalon M ay 9,20l9,and PlaintiffstiledtheirM otion to Remand on
June4,2019.
                                                     4
c. CasesCiv.No.PJM l9-706and Civ No.PJM 19-709
                                      .




       On theotherhand,theM otionsto Remandin Civ. N o.PJM 19-706and Civ.No.PJM 19-

709 were nottimely filed.

       Title28U.S.C.j 1447(c),which govemstheprocedlzreafterremoval,states:1<A motion
toremandthecaseonthebasisofanydefectotherthanlackofsubjectmatterjurisdictionmustbe
madewithin30daysafterthefilingofthenoticeofremovaltmdersection 1446(a).''Theççgtlaillzre
ofa1ldefendantsto join in the removalpetition doesnotimplicatethe court's subjectmatter
jurisdiction.Rather,itismerely anerrorintheremovalprocess.Asaresult,aplaintiffwho fails
to makeatimely objection waivestheobjection.''Payneex rel.Estateofcalzadav.Brake,439
F.3d 198,203 (4thCir.2006).Courtsmuststrictly adhereto this30-day deadline A lm utairiv.
                                                                              .



JohnsHopkinsHealthSyl.Corp.,2016W L 97835(D.M d.2016).
       The Board ofEducation filed itsNotice ofRemovalin both ofthese cases on M arch 6,

2019,and therespectivePlaintiffsdid nottileaM otionto Rem anduntilJune24, 2019,m orethan

30 dayslater.Even thoughthe Courtinvited Plaintiffsto fileM otionsto Remand, Plaintiffswere

already outoftime.Thus,by failing to tsle forremand w hhin 30 days, Plaintiffs,and forthat

matter,Carraway,waivedtheirrightto seek remandand acceptedthejmisdidion ofthefederal
court.SeePtryne,439F.3d198,203-204(4thCir.2006)'
                                               ,SeealsoM illerexrel.EstateofDimasv.
M orochoBrother'
               sConst,Inc.,2004W L 727040(M .D.N.C.2004)(statingplaintiffs,aswellas
defendants who did notconsentto the removal, waived their rightto remand by nottsling for

removalwithin 18U.S.C.j 1447(c)'s30-day deadline).
        Thus,even though theremovalwasprocedtzrally defective,sincethe M otionsto Rem and

werenottim ely filed in Civ.No.PJM 19-706and Civ.No.PJM 19-709,6theM otionstoRemand

in these casesare D ENIED .

        Separate OrderswillISSUE.                          O         /,//             -.' -
                                                                                    .,.

                                                         /,/
                                                          .,
                                                                    /
                                                                    / zs
                                                                 z.' /      -
                                                                pe   '#
                                                           .,
                                                                     /s/
                                                             ETER J.M ESSITTE
                                                          TE STATES DISTRICT JUDGE

Septem ber 9,2019




6Plaintiffsalsoseektoremandonabstentiongrotmds.However,federalcourtsmayremandacasebasedonabstention
principlesonlywherethereliefbeing soughtisequitableordeclaratory.SeeQuackenbushv.AllstateIns.Co.,5l7
U.S.706,719(1996).Accordingly,becausePlaintiffsin thesecasesonlyseekmoneydamages,theCourtmaynot
remand on thebasisofabstention.
                                                 6
